             Case 3:16-cv-30008-NMG Document 158-9 Filed 02/08/19 Page 1 of 13


Date          Description                                              Duration    Amount billed   Attorney

 12/7/2015    review video                                             0.1 Hours        $40.00     David Hoose
 12/7/2015    meet with Lee and Luke                                   0.2 Hours        $80.00     David Hoose
 2/12/2017    read plaintiff depo                                      0.7 Hours      $280.00      David Hoose
 3/10/2017    reveiw Rheault case                                      0.2 Hours        $80.00     David Hoose
 3/10/2017    review statement for SJ motion                           0.2 Hours        $80.00     David Hoose
 4/10/2017    review proposed bifurcation pleading                     0.1 Hours        $40.00     David Hoose
 4/21/2017    revew motion to strike                                   0.1 Hours        $40.00     David Hoose
 1/17/2018    review SPD video                                         0.1 Hours        $40.00     David Hoose
 1/22/2018    reveiw Hervieux material                                 0.2 Hours        $80.00     David Hoose
 1/28/2018    read SJ decision                                         0.4 Hours      $160.00      David Hoose
  3/3/2018    edit opp to motion to certify                            0.4 Hours      $160.00      David Hoose
12/19/2018    review medical summary                                   0.2 Hours        $80.00     David Hoose
12/21/2018    review exhibit list                                      0.4 Hours      $160.00      David Hoose
12/24/2018    review exhibits/police testimony                         2.6 Hours     $1,040.00     David Hoose
12/25/2018    review police testimony/depos etc.                       0.8 Hours      $320.00      David Hoose
12/26/2018    review Goodrow testimony                                 0.2 Hours        $80.00     David Hoose
12/28/2018    review plaintiff depos etc/trial prep                    1.3 Hours      $520.00      David Hoose
12/31/2018    review plaintiff depo                                    0.3 Hours      $120.00      David Hoose
  1/5/2019    prepare cross examinations                               3.1 Hours     $1,240.00     David Hoose
  1/8/2019    trial prep/review MIL's                                  0.4 Hours      $160.00      David Hoose
  1/9/2019    review witnesses and evidence/trial prep                 0.1 Hours        $40.00     David Hoose
 1/10/2019    read Monell pleadings/trial prep                         0.4 Hours      $160.00      David Hoose
 1/10/2019    pick up record from Spfld District Court                 0.1 Hours        $40.00     David Hoose
 1/11/2019    review MOnell issues/trial prep                          0.5 Hours      $200.00      David Hoose
 1/13/2019    review videos and photographs/defendant files            1.5 Hours      $600.00      David Hoose
 1/14/2019    review notes for depo of Fitchet                         0.3 Hours      $120.00      David Hoose
 1/14/2019    review defense objections to exhibits                    0.1 Hours        $40.00     David Hoose
 1/16/2019    review proposed voir dire and verdict slips              0.5 Hours      $200.00      David Hoose
 1/17/2019    review exhibit list and Monell file                      1.4 Hours      $560.00      David Hoose
 1/17/2019    review transcript of Fitchet video                       1.5 Hours      $600.00      David Hoose
 1/18/2019    file appearance and motion to appear by phone            0.2 Hours        $80.00     David Hoose
 1/18/2019    final pretrial conference                                1.2 Hours      $480.00      David Hoose
 1/18/2019    review proposed exclusions from Fitchet depo             0.2 Hours        $80.00     David Hoose
 1/19/2019    review complaint and booking materials                   0.3 Hours      $120.00      David Hoose
              prepare examinations of defendants/review IIU 
                                                                       6.3 Hours     $2,520.00     David Hoose
 1/20/2019    report
 1/20/2019    travel and interview of family members                   2.2 Hours      $880.00      David Hoose
 1/21/2019    prep McKay cross examination                             1.2 Hours      $480.00      David Hoose
 1/21/2019    travel to Boston                                         2.1 Hours      $840.00      David Hoose
 1/21/2019    review outline of plaintiff testimony                    0.6 Hours      $240.00      David Hoose
 1/21/2019    review and critique opening notes                        0.3 Hours      $120.00      David Hoose
 1/22/2019    trial                                                    5.6 Hours     $2,240.00     David Hoose
 1/22/2019    prep son to testify                                      0.3 Hours      $120.00      David Hoose
 1/22/2019    prepare cross‐x of police and direct of son              3.1 Hours     $1,240.00     David Hoose
 1/23/2019    trial                                                    5.5 Hours     $2,200.00     David Hoose
              work on cross‐x; prepare cross of Lee Jr./work on 
                                                                       2.9 Hours     $1,160.00     David Hoose
 1/23/2019    closing
 1/24/2019    prep for cross exams                                     0.5 Hours       $200.00     David Hoose
 1/24/2019    trial                                                    4.6 Hours     $1,840.00     David Hoose
 1/25/2019    edit opposition ot motions                               0.4 Hours      $160.00      David Hoose
 1/25/2019    review exhibits / prepare cross x of McKay               0.5 Hours       $200.00     David Hoose
 1/25/2019    trial                                                    5.5 Hours     $2,200.00     David Hoose
 1/26/2019    work on closing                                          4.2 Hours     $1,680.00     David Hoose
 1/27/2019    work on cross of Hervieux / closing                      2.7 Hours     $1,080.00     David Hoose
 1/28/2019    prep for cross of Hervieux/cl;osing                      5.3 Hours     $2,120.00     David Hoose
 1/28/2019    trial                                                    2.3 Hours      $920.00      David Hoose
 1/29/2019    draft closiong argument                                  3.7 Hours     $1,480.00     David Hoose


                                                              Page 1
             Case 3:16-cv-30008-NMG Document 158-9 Filed 02/08/19 Page 2 of 13


Date          Description                                                Duration    Amount billed   Attorney

 1/29/2019    trial etc                                                  8.9 Hours     $3,560.00     David Hoose
 1/29/2019    prepare closiing                                           0.8 Hours      $320.00      David Hoose
 1/30/2019    verdict/waiting                                            1.6 Hours      $640.00      David Hoose
 1/30/2019    work on fee petition                                       0.2 Hours        $80.00     David Hoose
 1/31/2019    work on fee petition/affidavits                            2.1 Hours      $840.00      David Hoose
              prepare memoranda on attys fees and costs/emails 
                                                                         3.5 Hours     $1,400.00     David Hoose
  2/1/2019    /tc's re affidavits
              Subtotal David Hoose                                       97.2         $38,880.00 



              Drafting documents re response to Def's Discovery          1.9 Hours       $570.00     Howard Sasson
 8/16/2016
 8/17/2016    Drafting documents re response to rpd's                    1.3 Hours       $390.00     Howard Sasson
 8/26/2016    Drafting documents re Answert to Int's                     1.6 Hours       $480.00     Howard Sasson
 8/29/2016    Drafting documents re answer to ints                       2.6 Hours       $780.00     Howard Sasson
 8/30/2016    Drafting documents re answers to interrogatories           1.2 Hours       $360.00     Howard Sasson
 8/31/2016    Drafting documents re answers to int's                     1.5 Hours       $450.00     Howard Sasson
  9/1/2016    Drafting documents re answers to int's                     2.1 Hours       $630.00     Howard Sasson
  9/2/2016    Drafting documents re answer to int's                      0.8 Hours       $240.00     Howard Sasson
              Drafting documents response to request for 
                                                                         2.2 Hours       $660.00     Howard Sasson
  9/2/2016    production
              Drafting documents re repsonse to request for 
                                                                         3.9 Hours     $1,170.00     Howard Sasson
  9/7/2016    production.
  9/8/2016    Drafting documents re response to rpd                      2 Hours         $600.00     Howard Sasson
              Subtotal Howard Sasson                                     21.1          $6,330.00 


  4/7/2015    Voicemail for client; e‐mail to Dee re: CD request         0.1 Hours        $32.50     Luke Ryan
 4/15/2015    Meet with Catuogno                                         0.1 Hours        $32.50     Luke Ryan
  5/4/2015    Meet w/ client                                             1 Hours         $325.00     Luke Ryan
              Review SSA & medical records; begin drafting 
                                                                         3.2 Hours     $1,040.00     Luke Ryan
 8/28/2015    complaint; e‐mail to Sam & DPH
              Meet w/ Sam re: complaint; research abuse of 
                                                                         0.5 Hours       $162.50     Luke Ryan
10/28/2015    process & mal prosecution claims
              Edit complaint; draft waivers of service; send Hutchins 
                                                                         1.8 Hours       $585.00     Luke Ryan
11/18/2015    discovery requests from defendants
11/30/2015    Talk w Jeff Peck about video                               0.2 Hours        $65.00     Luke Ryan
 12/1/2015    Review video                                               0.1 Hours        $32.50     Luke Ryan
 12/2/2015    Arrange meeting with client                                0.2 Hours        $65.00     Luke Ryan
 12/7/2015    Meet w/ client                                             1 Hours         $325.00     Luke Ryan
              Edit complaint; legal research re: 4th Amendment 
              issue; e‐mail exchange w/ Sam; e‐mail exchange w/ 
                                                                         1.1 Hours       $357.50     Luke Ryan
              investigator re: serving complaints & city's law offer 
 1/13/2016    re: accepnting service
              E‐mail exchange w/ investigator re: serving 
                                                                         0.1 Hours         $32.50    Luke Ryan
 1/14/2016    complaints; e‐mail exchange w/ Kevin Coyle
 1/19/2016    E‐mail to Kevin Coyle                                      0.1 Hours        $32.50     Luke Ryan
 3/10/2016    E‐mail to Sam re: responsive pleadings                     0.1 Hours        $32.50     Luke Ryan
 3/28/2016    Talk w/ client; e‐mail to defense counsel                  0.3 Hours        $97.50     Luke Ryan
 4/14/2016    Waiting in Court; initial scheduling conference            1.5 Hours       $487.50     Luke Ryan
 4/15/2016    E‐mail/text exchange w/ Stephanie Barry                    0.3 Hours        $97.50     Luke Ryan
 4/29/2016    Review proposed confidentiality agreement                  0.2 Hours        $65.00     Luke Ryan
  5/2/2016    E‐mail opposing counsel                                    0.1 Hours        $32.50     Luke Ryan
 5/20/2016    E‐mail exchange w/ Stephanie Liebel                        0.1 Hours        $32.50     Luke Ryan
 5/23/2016    Finalize, deliver initial disclosures                      1.1 Hours       $357.50     Luke Ryan
 5/25/2016    Respond to Sheehan e‐mail                                  0.1 Hours        $32.50     Luke Ryan



                                                               Page 2
             Case 3:16-cv-30008-NMG Document 158-9 Filed 02/08/19 Page 3 of 13


Date          Description                                               Duration    Amount billed   Attorney


              E‐mail / talk w/ Sam about Hutchins initial disclosures   0.2 Hours         $65.00    Luke Ryan
 6/17/2016
  7/8/2016    Review defendants written discovery requests              0.3 Hours         $97.50    Luke Ryan
              Draft/edit written discovery requests to defendants; e‐
                                                                        4.1 Hours     $1,332.50     Luke Ryan
 7/14/2016    mail to opposing counsel
              E‐mail exchange w/ opposing counsel re: extending 
                                                                        0.1 Hours         $32.50    Luke Ryan
 7/18/2016    fact deposition deadline
 7/20/2016    Meet w/ client                                            0.8 Hours       $260.00     Luke Ryan
              E‐mail to opposing counsel requesting additional time 
                                                                        0.2 Hours         $65.00    Luke Ryan
 8/12/2016    for responding to written discovery
              E‐mail exchange w/ City re: its request for additional 
                                                                        0.1 Hours         $32.50    Luke Ryan
 8/17/2016    time to respond to discovery requests
  9/2/2016    Review our responses to defendant's RPDs                  0.7 Hours       $227.50     Luke Ryan
  9/6/2016    E‐mail exchange w/ Stephanie Liebl                        0.1 Hours        $32.50     Luke Ryan
              E‐mail to Howie re: Monell claim and Lee's damages / 
                                                                        0.9 Hours       $292.50     Luke Ryan
              expert; review City responses to discovery requests
  9/7/2016
              Draft Motion to Modify scheduling order; e‐mail 
                                                                        0.1 Hours         $32.50    Luke Ryan
 9/15/2016    exchange w/ defense counsel
 9/23/2016    E‐mail exchange w/ Kathleen Sheehan                       0.1 Hours         $32.50    Luke Ryan
 9/26/2016    E‐mail exchange re: Lee's CORI                            0.1 Hours         $32.50    Luke Ryan
 9/28/2016    E‐mail to City re: releases                               0.1 Hours         $32.50    Luke Ryan
 9/29/2016    Review City discovery letter                              0.1 Hours         $32.50    Luke Ryan
 10/7/2016    E‐mail exchange w/ Sam re: depo schedule                  0.1 Hours         $32.50    Luke Ryan
              E‐mail exchange w/ opposing counsel re: deposition 
                                                                        0.2 Hours         $65.00    Luke Ryan
10/17/2016    dates
              Begin drafting ltr to Kathy Sheehan in response to 
              discovery ltr; draft & send deposition notices; e‐mail    0.7 Hours       $227.50     Luke Ryan
10/18/2016    to Andy G. & Kevin C. re: Ververis case
              E‐mail exchange w/ City re: scheduling of depos; e‐
                                                                        0.3 Hours         $97.50    Luke Ryan
10/24/2016    mail exchange w/ Andy G. re: Ververis issue
10/25/2016    Draft internal memo                                       0.6 Hours       $195.00     Luke Ryan
              E‐mail exchange w/ Sam re: missing mental health 
                                                                        0.1 Hours         $32.50    Luke Ryan
10/31/2016    records
 11/1/2016    Review medical records                                    2.1 Hours       $682.50     Luke Ryan
 11/9/2016    Review officers' personnel files                          2.9 Hours       $942.50     Luke Ryan
              Complete ltr to Kathy Sheehan; e‐mail Ververis docs 
                                                                        0.3 Hours         $97.50    Luke Ryan
11/10/2016    to her
11/11/2016    Prep for officer depos                                    1.5 Hours       $487.50     Luke Ryan
11/14/2016    Prep for depo; talk w/ Kevin Coyle                        0.8 Hours       $260.00     Luke Ryan
11/15/2016    Prep for depo; depo                                       2.4 Hours       $780.00     Luke Ryan
              Prep for McKay & Romero depos; depos; e‐mail 
              arranging for plaintiff's depo; e‐mail exchange w/        4.7 Hours     $1,527.50     Luke Ryan
11/17/2016    Kevin Coyle & Romero testimony
11/18/2016    Prep for/attend depos                                     6.9 Hours     $2,242.50     Luke Ryan
              E‐mail exchange w/ Stephanie Liebel re: new date for 
                                                                        0.1 Hours         $32.50    Luke Ryan
11/30/2016    depo
 12/5/2016    E‐mail exchange re: rescheduling Lee Jr.'s depo           0.1 Hours         $32.50    Luke Ryan
              Draft & discuss response to City's high/low proposal 
                                                                        0.7 Hours       $227.50     Luke Ryan
12/20/2016    for mediation
12/21/2016    Attend depo of Lee Jr.                                    3.7 Hours     $1,202.50     Luke Ryan
12/30/2016    E‐mail exchange w/ Lisa deSousa                           0.1 Hours        $32.50     Luke Ryan
              E‐mail exchange w/ Sam re: authorization for witness 
                                                                        0.1 Hours         $32.50    Luke Ryan
 1/24/2017    med records
              E‐mail exchange w/ Sam re: medical authorizations         0.1 Hours         $32.50    Luke Ryan
  2/3/2017
 2/17/2017    Review Sam's draft of motion for VA records               0.2 Hours         $65.00    Luke Ryan


                                                               Page 3
             Case 3:16-cv-30008-NMG Document 158-9 Filed 02/08/19 Page 4 of 13


Date          Description                                                Duration     Amount billed   Attorney

 2/24/2017    Review medical records / personnel files                   1.9 Hours        $617.50     Luke Ryan
 2/27/2017    Talk w/ Kathy Sheehan                                      0.2 Hours         $65.00     Luke Ryan
 2/28/2017    Talk w/ Kathy Sheehan                                      0.2 Hours         $65.00     Luke Ryan
  3/1/2017    E‐mail to Kevin Coyle re: request for VA records           0.1 Hours         $32.50     Luke Ryan
              E‐mail exchange w/ Lisa DeSousa re: CORI issues; 
                                                                         0.2 Hours          $65.00    Luke Ryan
  3/6/2017    obtain CORIs from client's son
  3/8/2017    E‐mail to Kevin Coyle re: VA records                       0.1 Hours         $32.50     Luke Ryan
  3/9/2017    Draft/edit SJ pleadings                                    2.4 Hours        $780.00     Luke Ryan
              Draft/edit SJ pleadings; legal research on 4th 
              Amendment issue; read defendants SJ pleadings &            9.8 Hours      $3,185.00     Luke Ryan
 3/10/2017    bifurcation motion
              Legal research re: implied consent to search & 
              qualified immunity; begin opposition to defendants'        7.1 Hours      $2,307.50     Luke Ryan
 3/11/2017    motion for SJ
              Legal research qualified immunity; draft opposition to 
                                                                         3.4 Hours      $1,105.00     Luke Ryan
 3/12/2017    defendants' motion for SJ
 3/13/2017    E‐mail exchange w/ Natalie re: SJ pleadings                0.2 Hours         $65.00     Luke Ryan
 3/14/2017    Research Wilhite SJ opposition                             2.2 Hours        $715.00     Luke Ryan
              Research / draft Opposition to defendants' SJ 
                                                                         2.3 Hours        $747.50     Luke Ryan
  4/2/2017    pleadings
  4/4/2017    Draft SJ pleadings                                         0.2 Hours          $65.00    Luke Ryan
              Research/edit/draft SJ pleadings; draft Montero 
              affidavit; e‐mail exchange w/ Peter Slepchuck re:          6.8 Hours      $2,210.00     Luke Ryan
  4/5/2017    handling of Natalie Cruz civilian complaint
              Research/edit/draft SJ pleadings; meet w/ Vanessa 
                                                                         11.1 Hours     $3,607.50     Luke Ryan
              Montero; e‐mails to Sam about pleadings
  4/6/2017
              Research/edit/draft SJ pleadings; e‐mail exchange w/ 
                                                                         6.9 Hours      $2,242.50     Luke Ryan
  4/7/2017    defense counsel; talk w/ Clerk
  4/8/2017    Draft Opposition to Motion to Bifurcate                    2.7 Hours        $877.50     Luke Ryan
  4/9/2017    Edit Opposition to Motion to Bifurcate                     0.5 Hours        $162.50     Luke Ryan
 4/10/2017    File SJ pleadings under seal                               1.2 Hours        $390.00     Luke Ryan
              Draft reply in support of MSJ on Count One and 
                                                                         7.8 Hours      $2,535.00     Luke Ryan
 4/20/2017    motion to strike City's opposition
              Draft/file reply in support of MSJ on County One & 
                                                                         3.9 Hours      $1,267.50     Luke Ryan
 4/21/2017    motion to strike City's opposition
  5/9/2017    Review defendants' Notice of Appearance                    0.1 Hours          $32.50    Luke Ryan
              Prep for hearing; hearing; drive to & from Springfield; 
              discussion Court's bifurcation proposal; talk w. Lisea     5.2 Hours      $1,690.00     Luke Ryan
              DeSousa re: opposition to Monell claim SJ
 5/17/2017
              Voicemail to Kathy Sheehan re: possible retaliation 
                                                                         0.1 Hours          $32.50    Luke Ryan
 5/18/2017    isue; vm for client
              E‐mail exchange w/ Ed Pikula re: defense motion to 
                                                                         0.1 Hours          $32.50    Luke Ryan
  6/6/2017    file access pages
              Meet w/ Howard Friedman to discuss Monell issues           0.3 Hours          $97.50    Luke Ryan
  6/7/2017
              Review Ponsor ruling; e‐mail to Sam re: client 
                                                                         0.4 Hours        $130.00     Luke Ryan
              outreach; e‐mail exchange w/ DPH re: McKay video
 1/16/2018
              E‐mail to DPH & SL re: Monell claim; begin drafting 
                                                                         1.2 Hours        $390.00     Luke Ryan
 1/17/2018    jury instructions / final pre‐trial memo
              Organize & review medical records; review jury 
              instructions for Monell claim; review potentially          5.2 Hours      $1,690.00     Luke Ryan
 1/18/2018    admissible Monell evidence
 1/19/2018    Develop timeline of police misconduct cases                1.4 Hours        $455.00     Luke Ryan



                                                               Page 4
             Case 3:16-cv-30008-NMG Document 158-9 Filed 02/08/19 Page 5 of 13


Date          Description                                               Duration    Amount billed   Attorney

              Review client's medical records & SSI records; begin 
                                                                        4.9 Hours     $1,592.50     Luke Ryan
 1/20/2018    creating timeline of client's medical issues
              Review client's medical records & SSI records; 
                                                                        3.6 Hours     $1,170.00     Luke Ryan
              continue creating timeline of client's medical issues
 1/21/2018
              Draft timeline of Hervieux IIU incidents & significant 
                                                                        3.6 Hours     $1,170.00     Luke Ryan
 1/22/2018    personnel file incidents
 1/25/2018    Complete medical record timeline; e‐mail to SL            1.2 Hours       $390.00     Luke Ryan
 2/15/2018    Review defendant's notice of appeal                       0.4 Hours       $130.00     Luke Ryan
              Research on frivolous Qualified Immunity appeals e.g., 
                                                                        0.1 Hours         $32.50    Luke Ryan
 2/25/2018    Camilo‐Robles
 2/27/2018    Begin researching Section 1292 caselaw                    0.8 Hours       $260.00     Luke Ryan
              Research / draft opposition to 1292 motion; e‐mail 
                                                                        1.1 Hours       $357.50     Luke Ryan
  3/1/2018    exchange w/ counsel for City
              Draft opposition to 1292 motion; draft cover e‐mail; 
                                                                        5.6 Hours     $1,820.00     Luke Ryan
  3/2/2018    call Clerk's office
 3/12/2018    E‐mail exchange w/ Lisa DeSousa                           0.1 Hours         $32.50    Luke Ryan
 3/21/2018    Review notice of default order                            0.1 Hours         $32.50    Luke Ryan
              Review Ponsor's decision on non‐appealability of 
                                                                        0.2 Hours         $65.00    Luke Ryan
 4/23/2018    Monell order
              Talk w/ Ed Pikula; e‐mail exchange w/ Settlement 
                                                                        0.2 Hours         $65.00    Luke Ryan
 4/26/2018    Judge
  5/1/2018    Preparation for settlement conference                     0.3 Hours         $97.50    Luke Ryan
              Preparation for Judge King phone call; Judge King 
              phone call; e‐mail exchange w/ Judge King re:             1.2 Hours       $390.00     Luke Ryan
  5/2/2018    settlement positions
              E‐mail exchange w/ Judge King; talk w/ Judge King; 
                                                                        0.6 Hours       $195.00     Luke Ryan
              forward Judge King certain discovery materials
  5/3/2018
  5/5/2018    Begin creating powerpoint for opening statement           0.9 Hours       $292.50     Luke Ryan
              E‐mail to Sam re: opening; finish preliminary 
                                                                        4.5 Hours     $1,462.50     Luke Ryan
  5/6/2018    powerpoint
              E‐mail to DPH re: opening statement; e‐mail exchange 
              w/ Judge King re: City's appeal; research McKenney,       0.9 Hours       $292.50     Luke Ryan
  5/7/2018    CA1 2017
  5/9/2018    E‐mail to Judge King                                      0.4 Hours       $130.00     Luke Ryan
 5/17/2018    E‐mail exchange w/ Judge King                             0.3 Hours        $97.50     Luke Ryan
 5/25/2018    Review CA 1 order to show cause                           0.2 Hours        $65.00     Luke Ryan
              Review City's response to order to show cause; e‐mail 
              exchange w/ DPH & SJL re: seeking leave to file           0.4 Hours       $130.00     Luke Ryan
  6/8/2018    response
 7/26/2018    E‐mail to defense counsel                                 0.1 Hours         $32.50    Luke Ryan
              E‐mail exchange w/ Lisa DeSousa; talk w/ Lisa; e‐mail 
                                                                        0.3 Hours         $97.50    Luke Ryan
 7/27/2018    exchange w/ DPH re: her proposal
              E‐mail exchange w/ DPH re: new judge assignment           0.2 Hours         $65.00    Luke Ryan
  8/9/2018
 8/17/2018    E‐mail to SL re: Gorton status report                     0.1 Hours         $32.50    Luke Ryan
              Review defendants' status report; e‐mail to DPH & SL      0.2 Hours         $65.00    Luke Ryan
 8/22/2018
 8/24/2018    Draft plaintiff's status report                           0.9 Hours       $292.50     Luke Ryan
 9/25/2018    Brief Lisa on case background; powerpoint needs           0.4 Hours       $130.00     Luke Ryan
              Prep for hearing; drive to & from Boston; waiting in 
                                                                        5.1 Hours     $1,657.50     Luke Ryan
 9/27/2018    Court; hearing; talk w/ client
10/26/2018    Review City pleadings on bifurcation                      0.3 Hours         $97.50    Luke Ryan
              Review CA1's Order dismissing appeal and e‐mail to 
                                                                        0.3 Hours         $97.50    Luke Ryan
 11/8/2018    DPH & SL re: trial schedules
11/13/2018    Edit Sam's opposition to motion to bifurcate              0.4 Hours       $130.00     Luke Ryan


                                                               Page 5
             Case 3:16-cv-30008-NMG Document 158-9 Filed 02/08/19 Page 6 of 13


Date          Description                                                     Duration    Amount billed   Attorney

11/13/2018    Edit Sam's Opposition to Motion to Bifurcate                    0.2 Hours         $65.00    Luke Ryan
11/16/2018    E‐mail exchange w/ Clerk re: rescheduling                       0.1 Hours         $32.50    Luke Ryan
              E‐mail exchange w/ City; talk w/ Lisa re: opening 
                                                                              0.2 Hours         $65.00    Luke Ryan
11/19/2018    statement powerpoint
              E‐mail exchange w/ opposing counsel re: status report 0.1 Hours                   $32.50    Luke Ryan
11/26/2018
11/30/2018    Research QI caselaw ‐ Morales v. Chadbourne                     0.3 Hours         $97.50    Luke Ryan
              Drive to and from Boston; waiting in Court; status 
              conference; e‐mail exchange w/ DH & SL re: trial;               6.1 Hours     $1,982.50     Luke Ryan
 12/3/2018    review caselaw on Rule 803(8)(A)(iii)
              E‐mail exchange w/ City re: time for conference call; 
                                                                              1 Hours         $325.00     Luke Ryan
 12/5/2018    conduct additional Rule 803 research
              Meet w/ Sam & Lisa; begin drafting opening 
              statement; begin putting together witness & exhibit             6.2 Hours     $2,015.00     Luke Ryan
 12/6/2018    lists
 12/7/2018    Meet w/ client; work on opening                                 3.8 Hours     $1,235.00     Luke Ryan
              Research 404(b) issue; e‐mail to Sam; research re: 
                                                                              2.6 Hours       $845.00     Luke Ryan
              admissibility of Hervieux mental health conditions
12/10/2018
              Meet w/ client & Vanessa; conference call w/ City               0.1 Hours         $32.50    Luke Ryan
12/11/2018
12/14/2018    E‐mail exchange re: taking witness out of order                 0.1 Hours         $32.50    Luke Ryan
              Create exhibit list; trial prep; e‐mail exchange w/ Sam 
              re: client's med records possible MIL & example of IIU          6.8 Hours     $2,210.00     Luke Ryan
12/15/2018    case w/ recommendation
              E‐mail exchange w/ SL re: MILs; e‐mail exchange w/ 
              Kathy Sheehan re: photos of Keith; e‐mail to Nik A. re:         2.4 Hours       $780.00     Luke Ryan
12/17/2018    McKay IIU case
12/18/2018    E‐mail to City re: McKay personnel file                         0.2 Hours         $65.00    Luke Ryan
              E‐mail exchange w/ Lisa DeSouza re: Natalie Cruz 
              case; e‐mail to Peter Slepchuk re: Cruz case; e‐mail            0.9 Hours       $292.50     Luke Ryan
12/19/2018    exchange w/ Nik A. re: old McKay case
              E‐mail exchange re: failure to supervise claim; failure 
              to use body cameras; review ltr to McKay personnel 
                                                                              0.8 Hours       $260.00     Luke Ryan
              file; e‐mail to Lisa re: plaintiff's exhibit list; e‐mail to 
12/20/2018    DPH & SL re: exhibit list
              Review City's MILs; begin researching/drafting 
              oppositions; correspondence with Clerk and opposing  0.9 Hours                  $292.50     Luke Ryan
              counsel; e‐mail to Hector Pinero re: Fitchet depo
12/21/2018
              E‐mail to SL & DPH re: defects in civilian review of 
                                                                              0.8 Hours       $260.00     Luke Ryan
              complaints and City's position on Youtube video
12/24/2018
12/26/2018    E‐mail exchange w/ DPH re: Goodrow                              0.1 Hours         $32.50    Luke Ryan
              E‐mail exchange w/ Jeremy re: color photos of Keith's 
              booking; e‐mail exchange w/ Sam re: Adrian and                  0.2 Hours         $65.00    Luke Ryan
12/27/2018    David
              Draft subpoenas; e‐mail exchange w/ Sam; talk w/ 
                                                                              1.1 Hours       $357.50     Luke Ryan
12/31/2018    Sam
              Email exchange w/DPH re officer personnel files; 
              meet with Aliyah, Demetrius & Lee; email exchange               2.2 Hours       $715.00     Luke Ryan
              w/Kathy re Fitchet and subpoenas for officers
  1/3/2019
              Email exchange re Fitchet depo; resesarch/draft 
                                                                              6.7 Hours     $2,177.50     Luke Ryan
  1/4/2019    opp'ns to MILs
  1/6/2019    Work on opening                                                 0.4 Hours       $130.00     Luke Ryan



                                                                   Page 6
             Case 3:16-cv-30008-NMG Document 158-9 Filed 02/08/19 Page 7 of 13


Date          Description                                                 Duration    Amount billed   Attorney

              Meet w/client & Keith; drop disc off @ law 
              department; attempt to drop disc off @ Coyle’s; meet 
                                                                    2.7 Hours             $877.50     Luke Ryan
              w/K. Sheehan; email exchange w/Sheehan re Fitchet 
  1/7/2019    depo
  1/8/2019    Email exchange w/Lisa re MIL Opp’ns                   0.1 Hours               $32.50    Luke Ryan
              Draft motion for miscellaneous relief re Fitchet depo; 
                                                                          1.4 Hours       $455.00     Luke Ryan
              review client’s latest medical records; email to city
  1/9/2019
              Edit witness and exhibit list; draft supplemental 
              response to RPDs and Ints; pursue updated addresses 
              and phone numbers of witnesses; email to City re     1.7 Hours              $552.50     Luke Ryan
              missing Hervieux med records; review Vanessa’s 209A 
              affidavit; review defense exhibits & witnesses
 1/10/2019
              Email exchange w/Jeremy re subpoenas & stipulations 
              of authenticity of exhibits; email exchange re Romero 
                                                                     1.2 Hours            $390.00     Luke Ryan
              & Fitchet; discuss meeting w/Kiesha w/SL; review 
 1/11/2019    Gorton order
              Email exchange w/Lisa re Fitchet depo; draft Fitchet 
                                                                     8.1 Hours          $2,632.50     Luke Ryan
 1/12/2019    Cross X
              Email exchange re additional Hervieux records & 
              witnesses; email exchange re Hervieux’s HCC 
              transcript & strategy for calling Hervieux & McKay in 
              case‐in‐chief to examine on priors & Hervieux’s        3.7 Hours          $1,202.50     Luke Ryan
              medical condition; discuss admissibility of 209A 
              affidavit; complete Fitchet cross X; email to support 
 1/13/2019    staff re binder for depo
              Email exchange w/Lisa re stenographer for Fitchet 
              depo; email to Lisa w/all of documents to be used at 
              Fitchet depo; email exchange w/Sam re special verdict  2.8 Hours            $910.00     Luke Ryan
              form & Monell jury instructions; arrange with Sam to 
              have all needed materials at depo
 1/14/2019
              Prep for Fitchet depo; drive to and from Springfield; 
              meet w/opposing counsel; depo; email to DPH re 
                                                                          5.8 Hours     $1,885.00     Luke Ryan
              special verdict form & post‐depo impressions of 
              Fitchet; legal research re admissibility of police report
 1/15/2019
              Email exchange w/Lisa re Sgt. Hottin & special verdict 
              form/theory of Monell claim + final ptc memo; edit 
                                                                          2.3 Hours       $747.50     Luke Ryan
              proposed jury instructions & voir dire Qs; draft 
              Plaintiff’s response to Defendants’ proposed exhibits
 1/16/2019
              Arrange to meet w/Lee; email exchange w/City 
              counsel; review Fitchet deposition transcript; email 
                                                                          1.8 Hours       $585.00     Luke Ryan
              exchange w/witnesses & conferring on exhibits after 
 1/17/2019    hr’g
              Drive to and from Boston for Final PTH; prep for hr’g; 
              hr’g; post‐hr’g conference w/opposing counsel re 
              exhibits; draft proposed designations of Fitchet 
                                                                          8.8 Hours     $2,860.00     Luke Ryan
              deposition; meet w/DPH & SL to discuss division of 
              trial labor; email to Lisa re City request for leave to 
 1/18/2019    late file pleading




                                                                 Page 7
             Case 3:16-cv-30008-NMG Document 158-9 Filed 02/08/19 Page 8 of 13


Date          Description                                                 Duration     Amount billed   Attorney


              Email exchange w/DPH re Romero’s prior conduct 
              history as exemplar; legal research on admissibility of 
              settlements; draft revised exhibit list w/footnotes on 
              admissibility + send copy to opposing counsel; email 
                                                                          12.9 Hours     $4,192.50     Luke Ryan
              to DPH re Romero’s combat tour; email to Lisa 
              reviewing settlement discussion; review defendant’s 
              objections to plaintiff’s revised exhibit list; begin 
              drafting motion in limine to admit evidence
 1/19/2019
              Finish drafting opening; email exchange re Hervieux’s 
              MV accident injuries; email exchange w/Sam re 
              exhibit book; email to City re objection to inclusion in 
                                                                          10.8 Hours     $3,510.00     Luke Ryan
              IIU of statements from non‐testifying civilians; review 
              defendant’s motion to revise Monell ruling & motion 
              to exclude audio portion of post‐arrest video
 1/21/2019
              PRE‐TRIAL: Draft Montero direct X; email exchange re 
              Wzysynski issue; post‐trial: draft proposed neutral 
              summaries of prior conduct cases; draft/edit to 
                                                                          6.9 Hours      $2,242.50     Luke Ryan
              Hervieux & McKay Cross Xs; email exchange w/Lisa re 
              edits to Fitchet transcript; prep Keith Hutchins for 
 1/22/2019    testimony
 1/22/2019    TRIAL                                                       5.6 Hours      $1,820.00     Luke Ryan
 1/23/2019    TRIAL                                                       5.5 Hours      $1,787.50     Luke Ryan
              PRETRIAL: complete Hervieux & McKay Cross Xs re 
              prior cases; draft Keith Hutchins Direct X; POST‐TRIAL: 
              prep Lee for Direct X; review judge’s rulings on Fitchet 
                                                                        7.1 Hours        $2,307.50     Luke Ryan
              depo; make edits on transcripts in accordance 
              w/ruling; email exchange w/Lisa re City edits; prep 
              talking points for opposing JMOL motions
 1/23/2019
 1/24/2019    TRIAL                                                       4.6 Hours      $1,495.00     Luke Ryan
              PRETRIAL: draft Brantley cross X; finish drafting Lee 
              direct; POST‐TRIAL: email exchange w/DPH re call for 
              service report; begin drafting Romero cross X;              8.2 Hours      $2,665.00     Luke Ryan
              research/draft opp’n to City & Individual officers 
 1/24/2019    motions for JMOL
 1/25/2019    TRIAL                                                       5.5 Hours      $1,787.50     Luke Ryan
 1/25/2019    Finish drafting Romero cross X                              2.1 Hours       $682.50      Luke Ryan
              Email exchange w/DPH re admitted testimony on 
                                                                          0.2 Hours          $65.00    Luke Ryan
 1/26/2019    prior conduct cases
              Draft Brantley cross X; send DPH bullet points for 
              possible inclusion in closing; email to DPH & Sam re 
              mal dam claim issues for Rule 50 motions; email to SL 
                                                                          4.6 Hours      $1,495.00     Luke Ryan
              re redacting medical records; review Defs’ second set 
              of proposed jury instructions; email exchange w/DPH 
 1/27/2019    re 51A report
 1/28/2019    TRIAL                                                       2.3 Hours        $747.50     Luke Ryan
              PRETRIAL: email critique of DPH closing outline; POST‐
                                                                          1.1 Hours        $357.50     Luke Ryan
 1/28/2019    TRIAL: more closing thoughts to DPH
 1/29/2019    TRIAL                                                       8.9 Hours      $2,892.50     Luke Ryan
 1/29/2019    PRETRIAL: email to clerk re verdict slip                    0.2 Hours         $65.00     Luke Ryan
 1/30/2019    TRIAL                                                       1.6 Hours        $520.00     Luke Ryan
              Subtotal Luke Ryan                                          347.9        $113,067.50 


10/19/2015    Began reviewing case file                                   0.5 Hours          $50.00    Samantha LeBoeuf


                                                                Page 8
             Case 3:16-cv-30008-NMG Document 158-9 Filed 02/08/19 Page 9 of 13


Date          Description                                               Duration    Amount billed   Attorney


              Prepared to draft complaint by reading transcript of 
                                                                        5.5 Hours       $550.00     Samantha LeBoeuf
              his trial, continued reviewing material in his file
10/21/2015
10/26/2015    Edited facts in complaint                                 0.5 Hours         $50.00    Samantha LeBoeuf
              Continued drafting complaint, and wrote a letter to 
                                                                        3 Hours         $300.00     Samantha LeBoeuf
10/28/2015    Mr. Hutchins
 11/2/2015    Phone update/conversation with Lee                        0.2 Hours        $20.00     Samantha LeBoeuf
 11/9/2015    Reviewd draft of complaint and sent to Luke               0.5 Hours        $50.00     Samantha LeBoeuf
11/23/2015    proof read complaint                                      0.5 Hours        $50.00     Samantha LeBoeuf
 12/2/2015    tc Lee                                                    0.1 Hours        $10.00     Samantha LeBoeuf
 12/7/2015    Meeting with LR, review complaint                         0.8 Hours        $80.00     Samantha LeBoeuf
 5/17/2016    Preparing initial disclosures                             1.3 Hours       $130.00     Samantha LeBoeuf
 5/18/2016    preparing intial disclosures                              1.6 Hours       $160.00     Samantha LeBoeuf
 5/23/2016    email LR re witnesses                                     0.1 Hours        $10.00     Samantha LeBoeuf
 5/26/2016    email city re PDF                                         0.1 Hours        $10.00     Samantha LeBoeuf
 5/31/2016    email city re trial transcripts                           0.1 Hours        $10.00     Samantha LeBoeuf
 5/31/2016    discovery for city                                        0.8 Hours        $80.00     Samantha LeBoeuf
 6/29/2016    email city re transcript check                            0.1 Hours        $10.00     Samantha LeBoeuf
              Reviewed city's discovery requests, discussed with LR, 
                                                                        0.3 Hours         $30.00    Samantha LeBoeuf
 7/11/2016    phone call with client
              prepared written discovery requests for city and 
                                                                        3 Hours         $300.00     Samantha LeBoeuf
 7/12/2016    individual defendants
 7/20/2016    meeting with Lee and LR                                   1 Hours         $100.00     Samantha LeBoeuf
 8/16/2016    Discovery responses                                       2 Hours         $200.00     Samantha LeBoeuf
 8/19/2016    Preparing Ints responses                                  3 Hours         $300.00     Samantha LeBoeuf
 8/19/2016    Calls with client for ints/docs                           0.7 Hours        $70.00     Samantha LeBoeuf
 8/24/2016    draft Ints                                                2.1 Hours       $210.00     Samantha LeBoeuf
 8/31/2016    draft Ints                                                0.5 Hours        $50.00     Samantha LeBoeuf
10/31/2016    tc lee/email LR                                           0.2 Hours        $20.00     Samantha LeBoeuf
11/18/2016    Attend depos with LR ‐ no charge                          0.1 Hours         $0.00     Samantha LeBoeuf
11/28/2016    Hervieux deposition document collection                   1.5 Hours       $150.00     Samantha LeBoeuf
12/21/2016    attend depo of LJ ‐ no charge                             3.7 Hours         $0.00     Samantha LeBoeuf
  1/6/2017    email city re depo tx                                     0.1 Hours        $10.00     Samantha LeBoeuf
  1/9/2017    draft letters to KS                                       0.2 Hours        $20.00     Samantha LeBoeuf
              Research and prepare VA medical records requests          0.5 Hours         $50.00    Samantha LeBoeuf
  1/9/2017
 1/25/2017    correspondence with city                                  0.3 Hours         $30.00    Samantha LeBoeuf
  2/6/2017    letter to LH                                              0.1 Hours         $10.00    Samantha LeBoeuf
              review depos and draft motion to compel re hervieux       3.7 Hours       $370.00     Samantha LeBoeuf
 2/17/2017
 2/27/2017    letter to city                                            0.1 Hours         $10.00    Samantha LeBoeuf
  3/6/2017    call with client                                          0.2 Hours         $20.00    Samantha LeBoeuf
  3/6/2017    request CORIs for sons                                    0.5 Hours         $50.00    Samantha LeBoeuf
              SJ pleading research and edit, email LR re 4th 
                                                                        4.1 Hours       $410.00     Samantha LeBoeuf
 3/10/2017    amendment claim
 3/24/2017    SJ opp research/prep                                      1.5 Hours       $150.00     Samantha LeBoeuf
 3/24/2017    call to client                                            0.1 Hours        $10.00     Samantha LeBoeuf
  4/5/2017    review/edit mont. aff, email LR                           0.2 Hours        $20.00     Samantha LeBoeuf
  4/7/2017    prepare and review SJ opp pleadings                       6.2 Hours       $620.00     Samantha LeBoeuf
 4/10/2017    opp to bifurcate                                          0.8 Hours        $80.00     Samantha LeBoeuf
 4/17/2017    community caretaker language research                     1 Hours         $100.00     Samantha LeBoeuf
 4/21/2017    response to opp research                                  0.7 Hours        $70.00     Samantha LeBoeuf
 4/21/2017    review motion to strike                                   0.3 Hours        $30.00     Samantha LeBoeuf
 4/21/2017    review reply to motion for SJ                             0.2 Hours        $20.00     Samantha LeBoeuf
  5/9/2017    letter to city/review records                             2.3 Hours       $230.00     Samantha LeBoeuf
              Subtotal Samantha LeBoeuf, paralegal/law student 
                                                                        53.1          $5,310.00 
              rate


                                                              Page 9
         Case 3:16-cv-30008-NMG Document 158-9 Filed 02/08/19 Page 10 of 13


Date         Description                                                 Duration    Amount billed   Attorney




 1/16/2018   tc client                                                   0.1 Hours        $17.50     Samantha LeBoeuf
 1/16/2018   review ruling on MSJ                                        0.3 Hours        $52.50     Samantha LeBoeuf
 1/17/2018   tc Lee                                                      0.1 Hours        $17.50     Samantha LeBoeuf
 1/23/2018   research re failure to screen/train                         2.1 Hours       $367.50     Samantha LeBoeuf
 1/26/2018   review meds/create binder                                   2.2 Hours       $385.00     Samantha LeBoeuf
 1/29/2018   medicals trial prep                                         1.1 Hours       $192.50     Samantha LeBoeuf
 1/31/2018   create mckay timeline                                       1.8 Hours       $315.00     Samantha LeBoeuf
  2/1/2018   mckay timeline contd                                        1.1 Hours       $192.50     Samantha LeBoeuf
 2/16/2018   read D's appeal                                             0.3 Hours        $52.50     Samantha LeBoeuf
             tc clerks office/review FRAP re certification of appeal, 
                                                                         0.2 Hours         $35.00    Samantha LeBoeuf
 2/23/2018   email LR
 2/26/2018   tcs clerk's office 1st circuit & review app rules           1 Hours         $175.00     Samantha LeBoeuf
  3/6/2018   LR CA1 appearance                                           0.1 Hours        $17.50     Samantha LeBoeuf
  3/6/2018   tc clerk's office                                           0.1 Hours        $17.50     Samantha LeBoeuf
 4/23/2018   review Ponsor order on motion to certify                    0.1 Hours        $17.50     Samantha LeBoeuf
  5/8/2018   google earth/powerpoint for opening statement               3 Hours         $525.00     Samantha LeBoeuf
 5/25/2018   review CA1 order to show cause                              0.1 Hours        $17.50     Samantha LeBoeuf
 8/20/2018   tc CA1                                                      0.1 Hours        $17.50     Samantha LeBoeuf
 8/22/2018   tc CA1                                                      0.1 Hours        $17.50     Samantha LeBoeuf
 10/4/2018   tc CA1, draft motion for leave to file reply                0.3 Hours        $52.50     Samantha LeBoeuf
             read city bifurcation memo, listserv for bifurcation 
                                                                         0.5 Hours         $87.50    Samantha LeBoeuf
10/29/2018   opps
             research for opp to motion to amend bifurcation, 
                                                                         2.3 Hours       $402.50     Samantha LeBoeuf
11/12/2018   begin drafting
             research, finish opposition to motion to amend 
                                                                         4.5 Hours       $787.50     Samantha LeBoeuf
11/13/2018   bifurcation order
11/26/2018   draft joint status report                                   0.2 Hours         $35.00    Samantha LeBoeuf
             research re trial issues/evidence issues, review 
                                                                         2 Hours         $350.00     Samantha LeBoeuf
 12/4/2018   opening powerpoint
 12/5/2018   research re admissibility of IIU reports                    2.4 Hours       $420.00     Samantha LeBoeuf
 12/5/2018   research re prior complaints                                0.3 Hours        $52.50     Samantha LeBoeuf
 12/7/2018   research re MIL/admitting prior complaints                  0.8 Hours       $140.00     Samantha LeBoeuf
 12/7/2018   investigate IIU procedure                                   1 Hours         $175.00     Samantha LeBoeuf
 12/7/2018   meet with LR and LH                                         1.5 Hours       $262.50     Samantha LeBoeuf
12/10/2018   research re admissibility of IIU investigations             1.2 Hours       $210.00     Samantha LeBoeuf
12/10/2018   MIL re officer admissions                                   1.1 Hours       $192.50     Samantha LeBoeuf
             email exchange with Dee re updated medical records          0.1 Hours         $17.50    Samantha LeBoeuf
12/10/2018
12/11/2018   tc city and luke                                            0.5 Hours        $87.50     Samantha LeBoeuf
12/11/2018   meet with client, Vanessa and LR                            1.2 Hours       $210.00     Samantha LeBoeuf
             review pl. initial disclosures, stats for CBHB, review 
                                                                         1.1 Hours       $192.50     Samantha LeBoeuf
12/11/2018   SPD rules/regs
             continue MIL re mental state/review hervieux 
                                                                         2 Hours         $350.00     Samantha LeBoeuf
12/12/2018   personnel file
12/12/2018   email city re witness address                               0.1 Hours        $17.50     Samantha LeBoeuf
12/12/2018   voir dire questions, search listserv for references         1.5 Hours       $262.50     Samantha LeBoeuf
12/14/2018   tc lee                                                      0.1 Hours        $17.50     Samantha LeBoeuf
12/14/2018   tc Adrian                                                   0.1 Hours        $17.50     Samantha LeBoeuf
12/17/2018   hervieux review, email LR re MIL                            0.7 Hours       $122.50     Samantha LeBoeuf
12/17/2018   tc adrian                                                   0.1 Hours        $17.50     Samantha LeBoeuf
12/18/2018   tc lee                                                      0.1 Hours        $17.50     Samantha LeBoeuf
12/18/2018   lee's house for videos/photos, email LR re photos           1.2 Hours       $210.00     Samantha LeBoeuf
             review SOPs re custody, IIU investigations, returning 
                                                                         2.5 Hours       $437.50     Samantha LeBoeuf
12/18/2018   from leave, CPHB, video for statements




                                                               Page 10
         Case 3:16-cv-30008-NMG Document 158-9 Filed 02/08/19 Page 11 of 13


Date         Description                                                 Duration    Amount billed   Attorney

             review CPHB measures, opp to certificate re 
                                                                         2 Hours         $350.00     Samantha LeBoeuf
12/19/2018   admissions
12/19/2018   MIL re hervieux                                             0.5 Hours        $87.50     Samantha LeBoeuf
12/20/2018   tc Lee and LR                                               0.2 Hours        $35.00     Samantha LeBoeuf
12/21/2018   tc clerks office (x2)                                       0.2 Hours        $35.00     Samantha LeBoeuf
12/21/2018   edit MIL                                                    0.5 Hours        $87.50     Samantha LeBoeuf
12/21/2018   tc city attorney                                            0.1 Hours        $17.50     Samantha LeBoeuf
12/21/2018   prepare exhibits                                            1.1 Hours       $192.50     Samantha LeBoeuf
12/21/2018   cont'd prep exhibits for disclosure                         1.7 Hours       $297.50     Samantha LeBoeuf
12/24/2018   tc lee                                                      0.2 Hours        $35.00     Samantha LeBoeuf
12/27/2018   tc adrian                                                   0.3 Hours        $52.50     Samantha LeBoeuf
12/27/2018   tc lee                                                      0.1 Hours        $17.50     Samantha LeBoeuf
             review city MIL re citizens complaints, read cited 
                                                                         1.2 Hours       $210.00     Samantha LeBoeuf
12/27/2018   cases
             tc potential witness ‐ David., email LR                     0.3 Hours         $52.50    Samantha LeBoeuf
12/28/2018
12/28/2018   edit/review powerpoint for opening statement                1.5 Hours       $262.50     Samantha LeBoeuf
12/31/2018   tc lee                                                      0.1 Hours        $17.50     Samantha LeBoeuf
12/31/2018   tc lee                                                      0.2 Hours        $35.00     Samantha LeBoeuf
12/31/2018   email def. attys re subpoenas                               0.1 Hours        $17.50     Samantha LeBoeuf
12/31/2018   email Dee re subpoenas                                      0.1 Hours        $17.50     Samantha LeBoeuf
12/31/2018   tc lee                                                      0.1 Hours        $17.50     Samantha LeBoeuf
12/31/2018   create family tree exhibit                                  1.3 Hours       $227.50     Samantha LeBoeuf
12/31/2018   opp to MIL re prior complaints                              2.5 Hours       $437.50     Samantha LeBoeuf
  1/3/2019   tc docketing clerk                                          0.1 Hours        $17.50     Samantha LeBoeuf
  1/3/2019   email LR re revised exhibits                                0.1 Hours        $17.50     Samantha LeBoeuf
  1/3/2019   exhibits for opposing counsel                               2.6 Hours       $455.00     Samantha LeBoeuf
  1/3/2019   finish opp to MIL re citizen complaints                     0.7 Hours       $122.50     Samantha LeBoeuf
  1/4/2019   opp MIL re hervieux's medical history                       1.5 Hours       $262.50     Samantha LeBoeuf
             google maps re springfield city overview for 
                                                                         0.1 Hours         $17.50    Samantha LeBoeuf
  1/4/2019   opening/exhibit
  1/4/2019   email def. counsel opps to MILS                             0.1 Hours         $17.50    Samantha LeBoeuf
             draft, review/edit, prep for file ‐ oppositions to three 
                                                                         5.6 Hours       $980.00     Samantha LeBoeuf
  1/4/2019   motions in limine.
  1/5/2019   tc lee                                                      0.1 Hours        $17.50     Samantha LeBoeuf
  1/7/2019   SPD clerk's office re certified docket                      0.1 Hours        $17.50     Samantha LeBoeuf
  1/7/2019   tc lee                                                      0.1 Hours        $17.50     Samantha LeBoeuf
  1/7/2019   work on proposed voir dire questions                        0.4 Hours        $70.00     Samantha LeBoeuf
  1/7/2019   draft Pl. witness list                                      0.1 Hours        $17.50     Samantha LeBoeuf
  1/7/2019   begin jury instructions                                     1.2 Hours       $210.00     Samantha LeBoeuf
  1/8/2019   tc city atty                                                0.1 Hours        $17.50     Samantha LeBoeuf
  1/8/2019   tc city atty                                                0.1 Hours        $17.50     Samantha LeBoeuf
  1/8/2019   tc kevin coyle                                              0.1 Hours        $17.50     Samantha LeBoeuf
  1/9/2019   review mot. for relief                                      0.1 Hours        $17.50     Samantha LeBoeuf
  1/9/2019   tc lee                                                      0.1 Hours        $17.50     Samantha LeBoeuf
  1/9/2019   tc gorton's clerk                                           0.1 Hours        $17.50     Samantha LeBoeuf
  1/9/2019   tc clerks office                                            0.1 Hours        $17.50     Samantha LeBoeuf
  1/9/2019   tc clerks office                                            0.1 Hours        $17.50     Samantha LeBoeuf
             deliver ints/PODs to def. attys, client's house for 
                                                                         2.4 Hours       $420.00     Samantha LeBoeuf
 1/10/2019   meeting with witness, & reviewing ints.
 1/10/2019   tc city atty ‐ lisa                                         0.1 Hours         $17.50    Samantha LeBoeuf
 1/10/2019   prepare exhibit list for disclosure/filing                  0.5 Hours         $87.50    Samantha LeBoeuf
 1/10/2019   supp'l response to PODs, letter to counsel                  0.5 Hours         $87.50    Samantha LeBoeuf
 1/10/2019   email def counsel re two proposed exhibits.                 0.1 Hours         $17.50    Samantha LeBoeuf
 1/10/2019   tc lee                                                      0.1 Hours         $17.50    Samantha LeBoeuf
 1/11/2019   email def. counsel re ints                                  0.1 Hours         $17.50    Samantha LeBoeuf
 1/14/2019   review fitchet depo docs/questions                          0.3 Hours         $52.50    Samantha LeBoeuf


                                                               Page 11
         Case 3:16-cv-30008-NMG Document 158-9 Filed 02/08/19 Page 12 of 13


Date         Description                                                  Duration    Amount billed   Attorney

 1/14/2019   draft jury instructions                                      1.8 Hours       $315.00     Samantha LeBoeuf
             review revised exhibit/witness list and objections to 
                                                                          0.2 Hours         $35.00    Samantha LeBoeuf
 1/14/2019   our proposed exhibits
 1/15/2019   prep for fitchet depo                                        0.5 Hours        $87.50     Samantha LeBoeuf
 1/15/2019   fitchet deposition                                           3.8 Hours       $665.00     Samantha LeBoeuf
             cont'd jury instructions, research re admissibility of 
                                                                          2.9 Hours       $507.50     Samantha LeBoeuf
 1/15/2019   police reports
             draft and file proposed jury instructions, proposed 
                                                                          4.2 Hours       $735.00     Samantha LeBoeuf
 1/17/2019   voir dire, proposed verdict form
             travel to/from boston, final pretrial conference, post 
             hearing conference with defense attorneys, work on           7.2 Hours     $1,260.00     Samantha LeBoeuf
 1/18/2019   designation of fitchet depo,
 1/19/2019   tc city lawyer                                               0.1 Hours         $17.50    Samantha LeBoeuf
             trial book re pleadings, research re admissibility of 
             settlement, review revised exhibits, edit exhibits,          3.2 Hours       $560.00     Samantha LeBoeuf
 1/19/2019   email city re numbering of exhibits
 1/19/2019   review def. objections to revised exhibit list               0.1 Hours        $17.50     Samantha LeBoeuf
 1/19/2019   tc videographer                                              0.4 Hours        $70.00     Samantha LeBoeuf
 1/20/2019   trial prep ‐ exhibits, review/edit/file pl. MIL              6 Hours       $1,050.00     Samantha LeBoeuf
             trial prep ‐ exhibit books, tc with city lawyers (x2), tc 
                                                                          5.4 Hours       $945.00     Samantha LeBoeuf
 1/21/2019   LR/email re IIU report admission
 1/21/2019   travel to boston                                             2.1 Hours       $367.50     Samantha LeBoeuf
 1/22/2019   trial ‐ jury slection, openings & p. witness                 5.4 Hours       $945.00     Samantha LeBoeuf
             review neutral summaries, city redlines, mark/review 
             fitchet depo for exclusion, email LR, email exchange         2.8 Hours       $490.00     Samantha LeBoeuf
             w/ video editor, pre: powerpoint/opening
 1/22/2019
 1/23/2019   prepare video re youtube video                               0.3 Hours        $52.50     Samantha LeBoeuf
 1/23/2019   trial                                                        5.5 Hours       $962.50     Samantha LeBoeuf
             mark redactions consistent with rulings, email city, 
             email videographer (x3), review city's exclusions, tc        2.2 Hours       $385.00     Samantha LeBoeuf
             with city and LR, extract audio from youtube video,
 1/23/2019
             email videographer, dl/test/prepare video for playing 
                                                                          0.3 Hours         $52.50    Samantha LeBoeuf
 1/24/2019   in court
 1/24/2019   trial                                                        4.6 Hours       $805.00     Samantha LeBoeuf
             review def motions for JMOL, research, draft oppn 
                                                                          3.4 Hours       $595.00     Samantha LeBoeuf
 1/24/2019   and edit, email for filing
 1/25/2019   review/edit JMOL Opps                                        0.8 Hours       $140.00     Samantha LeBoeuf
 1/25/2019   trial                                                        5.5 Hours       $962.50     Samantha LeBoeuf
             redact d med records, redact pl. med records, review 
                                                                          4 Hours         $700.00     Samantha LeBoeuf
             city JIs, edit ex. 89 re sound, email city atty
 1/27/2019
 1/28/2019   trial ‐ closings, charge conference                          2.3 Hours       $402.50     Samantha LeBoeuf
             prepare electronic exhibits for jury/court, review DH 
             closing, prep. powerpoint for closing, email city re         4 Hours         $700.00     Samantha LeBoeuf
 1/28/2019   video exhibit
             finish powerpoint re closing, trial ‐ closings, juror 
                                                                          8.9 Hours     $1,557.50     Samantha LeBoeuf
 1/29/2019   deliberations, try to fix video exhibits for jury
 1/30/2019   court for deliberations, meet with client & family           1.6 Hours       $280.00     Samantha LeBoeuf
 1/31/2019   research re prejudgment interest                             0.6 Hours       $105.00     Samantha LeBoeuf
  2/1/2019   research re atty fees/costs                                  1.3 Hours       $227.50     Samantha LeBoeuf
             cont'd research re fees/costs, review/edit draft of fee 
                                                                          1.2 Hours       $210.00     Samantha LeBoeuf
  2/1/2019   petition
  2/4/2019   review/edit/research fee petition                            2.5 Hours       $437.50     Samantha LeBoeuf
  2/6/2019   email exchange w/ Christine                                  0.1 Hours        $17.50     Samantha LeBoeuf
  2/7/2019   cont'd atty fees pleadings                                   0.7 Hours       $122.50     Samantha LeBoeuf


                                                                Page 12
         Case 3:16-cv-30008-NMG Document 158-9 Filed 02/08/19 Page 13 of 13


Date         Description                                          Duration        Amount billed   Attorney

  2/7/2019   email city                                           0.1 Hours             $17.50    Samantha LeBoeuf
  2/7/2019   draft motion for leave                               0.2 Hours             $35.00    Samantha LeBoeuf
             Subtotal Samantha LeBoeuf, attorney rate             171.5             $30,012.50



             Grand total, attorneys' fees                         690.8       $      193,600.00




                                                        Page 13
